         Case 1:01-cr-00619-VM Document 387 Filed 09/14/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                      9/14/2020
---------------------------------X
UNITED STATES OF AMERICA,        :
                                 :
                                 :                      01 CR 619(VM)
          -against-              :                   DECISION AND ORDER
                                 :
FRANKLIN MINAYA,                 :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

      By motion dated August 17, 2020 and received by the Court on

August    27,   2020,   defendant    Franklin    Minaya     (“Minaya”)    seeks

compassionate release under 18 U.S.C. § 3582(c)(1)(A) (“Section

3582”). (See Dkt. 386.) Minaya is currently serving a life sentence

at USP Lewisburg, having been convicted at trial of 17 counts of

an indictment charging him with racketeering, Hobbs Act robberies,

narcotics conspiracy, using and carrying weapons, and murder in

connection with his weapons and drug trafficking offenses. For the

reasons set forth below, Minaya’s motion for compassionate release

is denied.

      At the outset, the Court notes it need not reach Minaya’s

request for waiver of the exhaustion requirement. (See Dkt. 386 at

4-5.) Because Minaya’s request to this Court -- dated August 17,

2020 -- was made more than 30 days from when his request was

received by the warden -- June 5, 2020 -- Minaya’s motion is

properly before the Court. See § 3582(c)(1)(a) (defendant may move

for   compassionate       release     when      he    has    “exhausted     all


                                       1
       Case 1:01-cr-00619-VM Document 387 Filed 09/14/20 Page 2 of 8




administrative rights,” or when 30 days have lapsed since he made

his request to the warden, “whichever is earlier”).

      Under Section 3582, the Court may reduce a defendant’s term

of imprisonment “if it finds that extraordinary and compelling

reasons   warrant    such   a   reduction.”    §   3582(c)(1)(A)(i).    While

Section 3582 does not define “extraordinary and compelling,” the

Sentencing    Commission’s      applicable    policy   statement,    U.S.S.G.

1B1.13 (the “Policy Statement”), provides helpful categories and

examples of when the standard has been met.1 See U.S.S.G. 1B1.13,

cmt. n.1(A)-(D). As relevant here, the Policy Statement explains

that a defendant’s “medical condition,” for example, may qualify

as an “extraordinary and compelling” reason for release where he

is “suffering from a terminal illness” like “metastatic solid-

tumor cancer” or “end-stage organ disease”; or his “age” may

qualify where he is 65 years-old or older, “is experiencing a

serious deterioration in physical or mental health,” and “has

served at least 10 years or 75 percent” of his sentence. Id., cmt.

n.1(A), (B).

      Minaya is 56 years old and suffers from (1) hypertension, (2)

allergic rhinitis, (3) thalassemia, (4) vitamin D deficiency, (5)


1Although the Policy Statement predates the First Step Act’s procedural changes
to Section 3582, courts have nonetheless continued to consult its terms in
determining whether a sentence reduction is warranted. E.g., United States v.
Sattar, No. 02 CR 395, 2020 WL 3264163, at *2 (S.D.N.Y. June 17, 2020)
(characterizing the Policy Statement as “helpful guidance” in considering
compassionate release motion); United States v. Genovese, No. 18 CR 183, 2020
WL 4004164, at *3 (S.D.N.Y. July 15, 2020) (same).


                                      2
        Case 1:01-cr-00619-VM Document 387 Filed 09/14/20 Page 3 of 8




tinea pedis, (6) benign neoplasm of unspecified kidney, (7) tooth

loss, (8) vision loss, (9) blood clots in his legs, (10) acute

apical periodontitis of pulpal origin, and (11) spinal issues.

(Dkt.   386   at    6-7.)    While    the   Court    does   not    discount    the

seriousness of these conditions, it is not persuaded that they,

either independently or taken together, rise to the level of

“extraordinary       and      compelling”       circumstances        warranting

compassionate release.

     Minaya does not assert that as a result of these conditions

he is “terminally ill” or even seriously ill. See U.S.S.G. 1B1.13,

cmt. n.1(A)(i). Nor would any of these conditions create an

increased risk of serious illness if Minaya contracted COVID-19.

Coronavirus Disease 2019 (COVID-19): People With Certain Medical

Conditions,     Centers      for     Disease    Control      and    Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html               (last     updated

Aug. 14, 2020).      And Minaya’s age -- 56 – does not place him in

the “greatest risk” age category. Coronavirus Disease 2019 (COVID-

19): Older Adults, Centers for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/older-adults.html (last updated Aug. 16, 2020).                   To be

sure,   the   CDC   has     noted    that   people   with   hypertension       and

thalassemia “might” be at an increased risk of serious illness

from COVID-19. See People With Certain Medical Conditions, Centers


                                        3
           Case 1:01-cr-00619-VM Document 387 Filed 09/14/20 Page 4 of 8




for Disease Control and Prevention, supra. However, the risk with

respect to both of these conditions is thus far unsupported by

conclusive evidence because of the “limited data” available, and

it    is     specifically    pulmonary       hypertension   that   causes     the

potential risk, which Minaya has not asserted he has. See id.

Indeed, this Court and others have denied compassionate release

motions for individuals with similar or in some cases worse

conditions. E.g., United States v. Riter, No. 18 CR 313, 2020 WL

3428144, at *3 (S.D.N.Y. June 23, 2020) (determining 56-year old

defendant with hypertension, diabetes, obesity, and sleep apnea

“failed to articulate a sufficiently extraordinary and compelling

reason why his sentence should be reduced”); United States v.

Williams, No. 00 CR 237, 2020 WL 4735353, at *1-2 (S.D.N.Y. Aug.

14,    2020)     (explaining     defendant      with   diabetes,   high     blood

pressure, high cholesterol, a skin condition, and vision issues

had not “demonstrated the extraordinary and compelling reasons

that warrant a sentence reduction”).

      Further, Minaya does not contend that USP Lewisburg is unable

to manage his conditions, or that the facility is particularly

ill-equipped to manage the spread of COVID-19. (See Dkt. 386 at

18-19.) The Court is sympathetic to the fact that incarcerated

individuals face heightened risk of infection, but notes that as

of the date of this Order, USP Lewisburg reports that no inmates

and only eight staff members have tested positive for COVID-19.


                                         4
        Case 1:01-cr-00619-VM Document 387 Filed 09/14/20 Page 5 of 8




COVID-19:         Coronavirus,      Federal       Bureau      of      Prisons,

https://www.bop.gov/coronavirus/ (last updated Sept. 14, 2020).

Under   such   circumstances,      Minaya’s     health   conditions   are    not

“extraordinary and compelling” reasons for a sentence reduction.

See United States v. Brady, No. 18 CR 316, 2020 WL 2512100, at *3

(S.D.N.Y. May 15, 2020) (acknowledging serious nature of medical

conditions but denying compassionate release where conditions were

stable and managed in BOP facility).

     Nor is the Court persuaded to grant compassionate release

based on Minaya’s assertion that he has “served sufficient time to

satisfy the purposes of sentencing,” “he has been sufficiently

punished and deterred,” and “has accepted responsibility for his

actions     and    rehabilitated     himself     during    the     decades    of

incarceration served.” (See Dkt. 386 at 7.) The Court declines to

address these arguments to the extent they implicate the sentencing

factors,    including    punishment       and   deterrence,   because    these

questions are properly reserved for a separate stage of the

compassionate release analysis.2 See § 3582(c)(1)(A) (the court

shall consider the sentencing factors set forth in Section 3553(a)

“if” it finds “extraordinary and compelling reasons warrant” a



2 The Policy Statement notes that the length of time a defendant has served
might create “extraordinary and compelling” reasons for release in one limited
circumstance, inapplicable to Minaya’s case -- when a defendant (i) who is “at
least 65 years old,” (ii) is “experiencing a serious deterioration in physical
or mental health,” and (iii) has served at least 10 years or 75 percent of his
sentence. See U.S.S.G. § 1B1.13, cmt. n.1(B).


                                      5
        Case 1:01-cr-00619-VM Document 387 Filed 09/14/20 Page 6 of 8




sentence      reduction).          And,     while       Minaya      asserts    that     his

rehabilitation          warrants      compassionate        release,     the   Sentencing

Commission has expressly instructed that “[r]ehabilitation of the

defendant alone shall not be considered an extraordinary and

compelling reason.” 28 U.S.C. § 994(t). While the Court recognizes

his admirable and extensive efforts towards education and personal

betterment, the Court does not find that Minaya’s rehabilitative

efforts here, in combination with the other circumstances he cites,

meet   the    “extraordinary          and   compelling”        standard.      See,    e.g.,

United States v. Saleh, No. 93 CR 181, 2020 WL 3839626, at *3-4

(S.D.N.Y.     July      8,    2020)    (recognizing        defendant’s        commendable

institutional record, but denying compassionate release motion

because rehabilitation, medical conditions, defendant’s age, and

changes      in   the    law    were      not       “extraordinary    and     compelling”

circumstances warranting release).

       Minaya     also       argues    that         “changes   in    the    law”     create

“extraordinary and compelling” reasons for his release. (Dkt. 386

at 8.) But the Court is unpersuaded that as a general matter,

“changes in the law” can satisfy the “extraordinary and compelling”

standard. Courts in this district and others have held that it

would be “improper” to allow defendants to use Section 3582 as a

“vehicle for claiming legal wrongs, instead of following the normal

methods of a direct appeal or a habeas petition.” United States v.

Lisi, 440 F. Supp. 3d 246, 251 (S.D.N.Y. 2020), reconsideration


                                                6
        Case 1:01-cr-00619-VM Document 387 Filed 09/14/20 Page 7 of 8




denied, No. 15 CR. 457, 2020 WL 1331955 (S.D.N.Y. Mar. 23, 2020)

(citing United States v. Rivernider, No. 10 CR 222, 2020 WL 597393,

at *4 (D. Conn. Feb. 7, 2020) (“To my knowledge, nobody has

suggested that the ‘extraordinary and compelling’ standard can be

satisfied by claims of legal error or other alleged wrongs that

are cognizable on direct appeal from a conviction or by means of

a habeas corpus petition.”)); see also United States v. Alvarez,

No. 89 CR 0229, 2020 WL 4904586, at *7 (E.D.N.Y. Aug. 20, 2020)

(“[A]pplications for compassionate relief are not vehicles for

collaterally attacking the merits of a defendant’s sentence.”).3

      Likewise,      Minaya’s   request     for   relief    under     18    U.S.C.

§ 3582(c)(2) also fails. (See Dkt. 386 at 1.) Section 3582(c)(2)

grants the court authority to reduce a sentence where the defendant

“has been sentenced to a term of imprisonment based on a sentencing

range   that   has    subsequently    been    lowered      by   the   Sentencing

Commission pursuant to 28 U.S.C. 994(o).” Here, Minaya does not

assert that any of the applicable sentencing guidelines have been

lowered.    The   only    subsequent       change   Minaya      cites      is   the

constitutional invalidation of the “residual clause” of § 924(c)

under Davis, 139 S. Ct. 2319. To the extent Minaya seeks relief on

that basis, a compassionate release motion is an improper vehicle


3 The Court reserves judgment on whether the change Minaya cites -- the
constitutional invalidation of 18 U.S.C. § 924(c)’s “residual clause” under
United States v. Davis, 139 S. Ct. 2319 (2019) -- would be of legal consequence
for any of his convictions pending its decision on his Section 2255 motion.
(See Dkt. 383).


                                       7
      Case 1:01-cr-00619-VM Document 387 Filed 09/14/20 Page 8 of 8




for obtaining such relief. See United States v. Darco, 377 F. App’x

61, 64 (2d Cir. 2010) (explaining that defendant’s motion for

sentence reduction under § 3582(c)(2) “does not implicate any

sentencing range that has subsequently been lowered,” and because

defendant challenged the legality of the sentence, “the proper

vehicle for such a challenge would be a motion pursuant to 28

U.S.C. § 2255”). The Court will address whether Davis has any

impact on Minaya’s sentence in its decision on his pending Section

2255 motion and reserves judgment here. See supra note 3.

     For the foregoing reasons, it is hereby ORDERED that Minaya’s

motion for compassionate release is DENIED.


SO ORDERED.

Dated: New York, New York
       14 September 2020


                                        _______________________
                                              Victor Marrero
                                                 U.S.D.J.




                                    8
